*1066RESOLUCIÓN DEL TRIBUNAL.
Por cuanto la parte demandante con fecha 7 de noviem-bre corriente, ha presentado nn escrito de apelación para ante la Corte Suprema de los Estados Unidos contra la reso-lución dictada por esta corte en este caso el 17 de octubre último, en virtud de la cual se declaró con lugar la moción de la parte demandada para que se desestimara esta apela-ción, habiendo presentado la parte demandante el señala-miento de errores y una certificación del secretario de la Corte de Distrito de Gruayama, para acreditar que el importe del memorándum de costas aprobado por la corte inferior en este caso asciende a siete mil cuarenta y otího dólares se-senta y cinco centavos ($7,048.65).
Por cuanto de acuerdo con la sección 244 del Código Judicial de los Estados Unidos de marzo 3, 1911, únicamente son apelables las sentencias y decretos definitivos de esta corte, y según la jurisprudencia establecida por la Corte Suprema de los Estados Unidos en los casos de Wenar v. Jones, Obispo de Puerto Rico, 217 U. S., 593, y Harrington v. Holler, 111 U. S., 796, no constituye sentencia definitiva para los. efec-tos de la apelación a la Corte Suprema de los Estados Unidos una resolución desestimando una apelación por no haberse radicado la transcripción de autos dentro del término legal.
Por tanto vista la sección 244 de dicho Código Judicial, la jurisprudencia citada y la práctica seguida por este tribubunal en los. casos números 961 y 968 de Vilella et al. v. Vilella et al. en los cuales se denegó la apelación con fecha Io. de abril de 1913, este tribunal declara no haber lugar a admitir el recurso de apelación interpuesto por la parte demandante y apelante contra la resolución dictada por esta corte en este caso el 17 de octubre último.

Denegada la apelación.

Jueces concurrentes: .'Sres. Presidente Plernández y Aso-ciados Wolf, del Toro y Aldrey.
*1067El Juez Asociado. Sr. MacLeary no tomó parte en la reso-lución de este caso.